UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 3, 2017 Acorda Therapeutics,Inc. (Exact name of registrant as specified in its charter) Delaware 000-50513 13-3831168 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 420 Saw Mill River Road, Ardsley, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(914) 347-4300 Not Applicable
